DENY; and Opinion Filed December 11, 2015.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01496-CV

                                 IN RE JANNET WALKER, Relator

                        Original Proceeding from the Probate Court No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. PR-15-02217-3

                                 MEMORANDUM OPINION
                             Before Justices Lang, Fillmore, and Brown
                                     Opinion by Justice Brown
        In this petition for writ of mandamus relator requests that we order the trial court to

vacate its November 3, 2015 order which requires the deposit of certain funds into the registry of

the court. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has not

established a right to relief.

        We deny the petition.




                                                   /Ada Brown/
                                                   ADA BROWN
151496F.P05                                        JUSTICE